COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


LISA ALLEN, F/K/A
 LISA ALLEN PARLETT SHAW
                                                 MEMORANDUM OPINION *
v.   Record No. 1209-98-3                            PER CURIAM
                                                  DECEMBER 15, 1998
LYNCHBURG DIVISION OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                       Richard S. Miller, Judge

             (James J. Angel, on brief), for appellant.
             Appellant submitting on brief.

             (Joyce M. Coleman, Senior Assistant City
             Attorney, on brief), for appellee. Appellee
             submitting on brief.



     Lisa Allen Shaw (mother) appeals the decision of the circuit

court terminating her parental rights to her minor child.       The

trial court found that the Lynchburg Division of Social Services

(DSS) presented clear and convincing evidence satisfying the

statutory requirements of Code § 16.1-283 and proving that

termination of mother's parental rights was in the child's best

interests.    Mother contends that the trial court erred by finding

that DSS presented sufficient evidence to terminate her parental

rights.    We affirm the decision of the circuit court.

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.




                                 - 1 -
     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."

Id. (citations omitted).     "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to preserve

the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d

538, 540 (1995) (citations omitted).

     Code § 16.1-283(B) provides that the residual parental

rights of a parent of a child found by the court to be neglected

or abused may be terminated if the court finds that it is in the

child's best interests, that the neglect or abuse presents a

serious and substantial threat to the child's life, health or

development, and that it is not reasonably likely that the

conditions resulting in the neglect or abuse can be substantially

corrected or eliminated to allow the child's safe return within a

reasonable period of time.     See Code § 16.1-283(B)(1) and (2).



                                 - 2 -
Proof that the parent, without good cause, failed to respond to

or follow through with "appropriate, available and reasonable

rehabilitative efforts on the part of social . . . or other

rehabilitative agencies designed to reduce, eliminate or prevent

the neglect or abuse" is prima facie evidence that the underlying

conditions cannot be substantially corrected or eliminated.     Code

§ 16.1-283(B)(2)(c).

       The record on appeal includes the written statement of facts

and the circuit court file.   The trial court found that the child

was abused and neglected.   Pursuant to an emergency removal

order, the child was placed in foster care in 1991 when he was

two years old.    The child was adjudicated a neglected child

because he was found wandering along a busy street while mother,

under the influence of drugs and alcohol, was unaware that he was

missing.   The child also was found to be physically and mentally

abused, as he was bruised and beaten by his stepfather with a

belt, and exposed to domestic violence between mother and the

stepfather.
       DSS offered numerous services to mother, including substance

abuse counseling, parenting classes, and transportation

assistance.   Mother participated in some services offered through

DSS.   While mother tested negative on drug tests for a period of

thirteen months ending in April 1995, she subsequently refused

drug screening.   There also was evidence of tampering with two

other drug tests.   Mother refused additional services and refused



                                - 3 -
to undergo a psychological evaluation.    Mother refused to avoid

contact between the stepfather and her child.    She indicated that

she did not think the stepfather beat the child too badly, and

did not see the need to keep the child away from the stepfather.

As of the time of the hearing, mother had not maintained a

stable residence or stable employment.

     The child suffers from generalized anxiety syndrome and

requires structure and continuity.     Despite receiving specific

guidance from his counselor on the child's need for a structured

day, mother was unwilling or unable to make the changes necessary

in her life to accommodate the child's needs.    At the hearing,

she indicated that her plans changed often and she could not

guarantee that she could keep a set routine for her son.    She did

not believe changing her plans was harmful.
     The child's counselor testified that visits or telephone

calls with mother caused the child much anxiety, expressed by his

acting out at home and at school.    His counselor indicated that

the child's anxiety decreased when he did not have contact with

his mother.   The child has been in the same foster home for over

six years and is attached to the foster parents.    His counselor

indicated that removing him from the foster home would be

devastating for him.

     Evidence indicated that DSS could not approve mother's

current residence and that mother was not yet in a position to

have the child with her.   The child has been in foster care for




                               - 4 -
nearly seven years.   "It is clearly not in the best interests of

a child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming . . .

responsibilities."    Kaywood v. Halifax Co. Dep't of Soc. Servs.,

10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

     Our review of the record indicates that the trial court did

not err in finding that DSS presented clear and convincing

evidence supporting its petition to terminate mother's parental

rights.   Accordingly, the decision of the circuit court is

affirmed.
                                                        Affirmed.




                               - 5 -